107 F.3d 1
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Donald GILL, John Carlevale, Sr., Robert Plante, Plaintiffs,Appellants,v.STATE of Rhode Island, et al., Defendants, Appellees.Joseph Devine, et al., Plaintiffs, Appellees.
No. 96-1958.
United States Court of Appeals, First Circuit.
Feb. 6, 1997.

Donald Gill, John M. Carlevale and Robert F. Plante on brief pro se.
Jeffrey B. Pine, Attorney General, Thomas A. Palombo, Special Assistant Attorney General, Katherine A. Merolla and Pucci, Goldin & Merolla, Counsel to Secretary of State, on brief for appellees, State of Rhode Island, Governor Lincoln Almond, James R. Langevin, Secretary of State, and The Members of The General Assembly.
Robert E. Craven and Giannini Craven Vieira & Digianfilippo on brief for appellees, Roger Begin, Chairman of The Rhode Island State Board of Elections.
Robert D. Fine and Tillinghast Licht & Semonoff on brief for appellees, John Holmes, Chairman of The Rhode Island Republican State
Before SELYA, CYR and BOUDIN, Circuit Judges.
PER CURIAM.


1
Plaintiffs, Donald Gill, John M. Carlevale Sr., and Robert F. Plante, have appealed a district court judgment declaring constitutional certain provisions of the Rhode Island election laws.  Gill v. Rhode Island, 933 F.Supp. 151 (D.R.I.1996).  On appeal, appellants have presented no cogent argument supported by legal authority to challenge the court's ruling and we, therefore, have no basis on which to find any error.


2
Affirmed.